                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

MAURICE J. CLAYTON,                                )
                                                   )
               Plaintiff,                          )
                                                   )
v.                                                 )       No.:    4:16-CV-30-HSM-CHS
                                                   )
BEDFORD COUNTY SHERIFF’S DEP’T.,                   )
AUSTIN SWING, Sheriff,                             )
TIM IOKY, Captain, and                             )
KENNETH MATTHEWS, Doctor,                          )
                                                   )
               Defendants.                         )

                                  MEMORANDUM OPINION

       On March 10, 2016, Maurice J. Clayton filed a Complaint under 42 U.S.C. § 1983 [Doc.

2] against various defendants associated with the Bedford County Correctional Complex, where

he was then incarcerated. He subsequently filed his motion for leave to proceed in forma pauperis

[Doc. 4], which was granted by the Court on January 11, 2019 [Doc. 6]. However, by that date

Plaintiff had been transferred to the Turney Center Industrial Complex, where he remains

incarcerated at present, and the Complaint has not yet been screened pursuant to the Prison

Litigation Reform Act (“PLRA”).1 See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915(A). For the

reasons set forth herein, the Court will DISMISS this action in its entirety pursuant to 28 U.S.C.

§§ 1915(e)(2)(B) and 1915(A) for failure to state a claim upon which relief may be granted under

42 U.S.C. § 1983.



       1
         Plaintiff’s contact information was updated on the Court’s docket prior to the entry of the
Court’s January 11, 2019 Order, which was sent to Plaintiff at his new location of incarceration.
A search of the Tennessee Department of Corrections’ on-line Inmate Locator Service – which
allows the public to track the location of state inmates –confirms that Plaintiff is still incarcerated
at Turney Center Industrial Complex. See Tenn. Dep’t of Corr. Felony Offender Information
Search, https://apps.tn.gov/foil-app/search.jsp (last visited Aug. 8, 2019).
I.      PLAINTIFF’S COMPLAINT

        Plaintiff’s Complaint, though brief, is difficult to discern because of the rambling and

variable nature of the grievances contained therein. Plaintiff alleges that his Eighth and Fourteenth

Amendments rights under the U.S. Constitution have been violated by the Bedford County

Sheriff’s Department and three individual defendants: Sheriff Austin Swing, Captain Tim Ioky,

and Doctor Kenneth Matthews [Doc. 1 at 1]. The stream of consciousness narrative discusses: (1)

Plaintiff’s diagnosis of scoliosis, his opinion that his “one inch thick” prison mattress exacerbates

his back pain from that medical condition, and his unanswered requests to unnamed “nurses” to

provide him with a better mattress; (2) various complaints about Dr. Matthews, including his denial

of “proper treatment and advise,” his statements that Plaintiff and/or his family are responsible for

payment of Plaintiff’s medical expenses during his period of incarceration, and his lack of worry

or concern regarding the inmates’ medical needs or ability to pay their bills; and (3) various

complaints about conditions of confinement at BCCX, including unsanitary conditions that arise

from Plaintiff having to sleep on a “thin mat[]” close to a toilet, overcrowding in his cell, “dirt,

mold, fun[g]i, rust, and bacteria throughout the jail,” failure of officials to provide him with

cleaning supplies, “very small” food portions, and lack of space for physical exercise [Id. at 1-3].

Plaintiff’s Complaint does not contain any specific allegations as to Defendant Swing, and

mentions Defendant Ioky only once, stating “I have filed several inmate request forms forwarding

them to Captain Tim Ioky, pertaining to my medical condition, the doctor denying me medical

treatment, and the unconstitutional living conditions in this jail” [Id. at 2].

II.     LEGAL STANDARDS

        Under the Prison Litigation Reform Act (“PLRA”), district courts must screen prisoner

complaints and sua sponte dismiss any claims that are frivolous or malicious, fail to state a claim

                                                   2
for relief, or are against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and

1915(A); Jones v. Bock, 549 U.S. 199, 213 (2007); Benson v. O’Brian, 179 F.3d 1014 (6th Cir.

1999). Courts must liberally construe pro se pleadings filed in civil rights cases and hold them to

a less stringent standard than formal pleadings drafted by lawyers. See, e.g., Haines v. Kerner,

404 U.S. 519, 520 (1972); but see Leeds v. City of Muldraugh, 174 F. App’x 251, 255 (6th Cir.

2006) (noting that, despite the leniency afforded to pro se plaintiffs, the Court is “not require[d] to

either guess the nature of or create a litigant’s claim.”).

        The dismissal standard articulated by the Supreme Court in Ashcroft v. Iqbal, 556 U.S.

662 (2009), and Bell Atlantic Corp. v. Twombly, 550 U.S. 554 (2007), “governs dismissals for

failure to state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant

statutory language tracks the language in [Federal Rule of Civil Procedure] 12(b)(6).” Hill v.

Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). When reviewing a complaint for failure to state a

claim under Rule 12(b)(6), the Court must take all of the factual allegations in the complaint as

true. Iqbal, 556 U.S. at 678; see Flanory v. Bonn, 604 F.3d 249, 252 (6th Cir. 2010) (“A motion

to dismiss for failure to state a claim [under Rule 12(b)(6)] is a test of the plaintiff’s cause of action

as stated in the complaint, not a challenge to the plaintiff’s factual allegations.”). While “detailed

factual allegations” are not required, a complaint must contain “more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. Therefore, to survive

dismissal for failure to state a claim, plaintiff’s “factual allegations must be enough to raise a right

to relief above the speculative level on the assumption that all the allegations in the complaint are

true.” Ass’n of Cleveland Fire Fighters v. City of Cleveland, Ohio, 502 F.3d 545, 548 (6th Cir.

2007) (citing Twombly, 550 U.S. at 555).



                                                    3
       In order to succeed on a claim under 42 U.S.C. § 1983, a plaintiff must establish that he

was deprived of a federal right by a person acting under color of state law. Dominguez v. Corr.

Med. Svcs., 555 F.3d 543, 549 (6th Cir. 2009); Haywood v. Drown, 556 U.S. 729, 731 (2009); see

also Braley v. City of Pontiac, 906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 does

not itself create any constitutional rights; it creates a right of action for the vindication of

constitutional guarantees found elsewhere”). Plaintiff’s Complaint appears to assert claims for

deliberate indifference to his serious medical needs and unconstitutional conditions of

confinement, in violation of the Eighth Amendment, as well as violations of his rights to procedural

due process pursuant to the Fourteenth Amendment.

       A prison authority may violate the Eighth Amendment by demonstrating deliberate

indifference to an inmate’s serious medical needs. Estelle v. Gamble, 429 U.S. 97 (1976).

“Deliberate indifference ‘is a stringent standard of fault, requiring proof that a municipal actor

disregarded a known or obvious consequence of his action.’” Shadrick v. Hopkins Cty., Ky., 805

F.3d 724, 737 (6th Cir. 2015) (quoting Bd. of Cty. Comm’rs of Bryan Cty., Okla. v. Brown, 520

U.S. 397, 410 (1997)). The standard is comprised of both objective and subjective components:

the objective component requires a plaintiff to show a “sufficiently serious” deprivation, while the

subjective component requires a showing of a sufficiently culpable state of mind—one of

deliberate indifference. Farmer v. Brennan, 511 U.S. 825, 834, 842 (1994). Prison medical

personnel or officials may be deliberately indifferent to a prisoner’s serious medical needs “in their

response to a prisoner’s needs” (or lack thereof) or by “interfer[ing] with treatment once

prescribed.” Estelle, 429 U.S. at 104-5; Farmer, 511 U.S. at 836 (defining deliberate indifference

as lying “between the poles of negligence at one end and purpose or knowledge at the other”).



                                                  4
       With respect to conditions of confinement, “the Constitution does not mandate comfortable

prisons.” Rhodes v. Chapman, 452 U.S. 337, 349 (1981). As such, the Supreme Court has held

that only those conditions that deny a prisoner “the minimal civilized measure of life’s necessities

are sufficiently grave to form the basis of an Eighth Amendment violation.” Hudson v. McMillian,

503 U.S. 1 (1992); Helling v. McKinney, 509 U.S. 25, 33 (1993) (noting that prison officials may

not “ignore a condition of confinement that is sure or very likely to cause serious illness and

needless suffering”); Agramonte v. Shartle, 491 F. App’x 557, 560 (6th Cir. 2012) (noting that

overcrowding is not a per se violation of the Eighth Amendment, and that the prisoner must instead

allege “extreme deprivations” resulting from the complained of conditions).

       A claim for violation of procedural due process rights pursuant to the Fourteenth

Amendment requires the plaintiff to demonstrate that (1) he has a liberty or property interest which

has been interfered with by the state, and (2) the procedures attendant upon that deprivation were

constitutionally deficient. Bazzatta v. McGinnis, 430 F.3d 795, 801 (6th Cir. 2005) (citing Ky.

Dep’t of Corr. v. Thompson, 490 U.S. 454, 460 (1989)). A district court must consider the second

question only if the inmate satisfies his burden as to the first; that is, it may “reach the question of

what process is due only if the inmate[] establish[es] a constitutionally protected liberty interest.”

Wilkinson v. Austin, 545 U.S. 209, 221 (2005). If the second question may be reached, the

“essence” of procedural due process is that deprivations of liberty interests must be accompanied

by notice and an opportunity for an appropriate hearing. See, e.g., Brickner v. Voinovich, 977 F.2d

235, 237 (6th Cir. 1992); Wolff v. McDonnell, 418 U.S. 539, 558 (1974) (“The touchstone of due

process is protection of the individual against arbitrary action of the government.”). However, “[a]

claim of negligence will not support a procedural due process claim[.]” Zinermon v. Burch, 494

U.S. 113, 143 (1990)grint; c.f. Grinter v. Knight, 532 F.3d 567, 576 (6th Cir. 2008) (noting that

                                                   5
liability may not be imposed under § 1983 based on the denial of an administrative grievance or

on failure to act on information contained in a grievance).

III.   ANALYSIS

       A.      Bedford County Sheriff’s Department

       Plaintiff has named the Bedford County Sheriff’s Office as a Defendant to this action.

However, the Bedford County Sheriff’s Office is not a separate legal entity amenable to suit under

42 U.S.C. § 1983. That is, the Sheriff’s Department is not a municipality, but rather, is merely a

department or agency within Bedford County, a political subdivision of the State of Tennessee.

See, e.g., Hull v. Davidson Cty. Sheriff’s Office, 2017 WL 1322104, at *2 (M.D. Tenn. Apr. 3,

2017) (“[P]olice departments and sheriff’s departments are not proper parties to a § 1983 suit; they

are not bodies politic and, as such, as not ‘persons’ within the meaning of § 1983.”); Mathes v.

Metro. Gov’t of Nashville & Davidson Cty., 2010 WL 3341889 (M.D. Tenn. Aug. 25, 2010)).

(noting that Tennessee law “specifically provides that counties may be sued for the actions of

sheriff’s deputies [but] it does not mention sheriff’s department”); Barrett v. Wallace, 107 F. Supp.

2d 949, 954 (S.D. Ohio 2000) (“The question here is not whether the Sheriff’s Office is a ‘person’

for the purposes of liability under Monell and § 1983, but whether the Sheriff’s Office is a proper

legal entity subject to suit. We find that it is not.”); Matthews v. Jones, 35 F.3d 1046, 1049 (6th

Cir. 1994); Dean v. Barber, 951 F.2d 1210, 1214-15 (11th Cir. 1992). Accordingly, Plaintiff has

failed to state a claim for relief against the Bedford County Sheriff’s Office, and his claims against

this Defendant will accordingly be DISMISSED.

       B.      Individual Defendants

       Plaintiff has not specified whether his claims against the individual defendants are raised

in their individual or official capacities. An individual capacity action “seek[s] to impose personal

                                                  6
liability upon a government official for actions he takes under color of state law.” Kentucky v.

Graham, 473 U.S. 159, 163 (1985). As such, a constitutional claim against an individual must be

based upon active unconstitutional behavior by that person. Grinter, 532 F.3d at 575-76; see also

Iqbal, 556 U.S. at 676 (“[A] plaintiff must plead that each Government-official defendant, through

the official’s own individual actions, has violated the Constitution.”); Greene v. Barber, 310 F.3d

889, 899 (6th Cir. 2002). Government officials may not, therefore, be held liable for the

unconstitutional conduct of their subordinates under a theory of respondeat superior or vicarious

liability. Iqbal, 556 U.S. at 676; Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009); Monell v.

New York City Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978).

       By contrast, “[a] suit against an individual in his official capacity is the equivalent of a suit

against the governmental entity.” Matthews, 35 F.3d at 1049; see also Graham, 473 U.S. at 166

(“[A]n official capacity suit is, in all respects other than name, to be treated as a suit against the

entity.”). Thus, any construed claims against Swing, Ioky, or Matthews in their official capacities

would be equivalent to claims against the municipality itself—in this case, Bedford County.

       The Court will first address the potential individual capacity claims against each named

Defendant and will then address any arguable official capacity claims against Bedford County.

               1.      Defendant Swing

       As noted above, Plaintiff’s Complaint has failed to set for any factual allegations against

Sheriff Swing individually. Rather, it appears that Plaintiff has attempted to sue Swing under the

theories of respondeat superior and vicarious liability, which as discussed, is insufficient to state a

claim against an official in his individual capacity. Because Plaintiff has not pled any facts

regarding Swing’s actions or inactions that give rise to a plausible § 1983 claim, any claims against



                                                  7
him in his individual capacity must be DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and

1915(A) for failure to state a claim.

               2.      Defendant Ioky

       Plaintiff’s Complaint contains an isolated statement regarding Defendant Ioky, in which

he alleges that he “forwarded” copies of his various grievances regarding medical care and prison

conditions to the Captain. There are no allegations suggesting that Ioky was personally involved

in or responsible for decisions regarding Plaintiff’s medical care, the approval or denial of any

grievance, or the various prison conditions Plaintiff alleges to be unconstitutionally deprave. Even

if the Court were to find that Plaintiff had shown a sufficiently serious deprivation of medical care

and/or sufficiently grave prison conditions, it cannot find that Plaintiff has shown that Ioky himself

was a municipal actor in any such Eighth Amendment deprivation. Similarly, the Court finds that

Plaintiff has failed to state a claim against Ioky pursuant to the Fourteenth Amendment, as

individual liability may not be imposed under § 1983 and the Due Process Clause based solely on

an official’s failure to act on information contained in a grievance. See Grinter, 532 F.3d at 576.

Because Plaintiff has not pled any facts regarding Ioky’s actions (or inactions) that give rise to a

plausible § 1983 claim, any claims against him in his individual capacity must be DISMISSED

pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915(A) for failure to state a claim.

               3.      Defendant Matthews

       Plaintiff’s Complaint discusses Matthews more than any of the other named Defendants,

but even these allegations are scant and nonspecific. Plaintiff alleges that Matthews has denied

him “proper treatment and advise[sic],” but he fails to give any examples of medical conditions

for which Matthews failed to treat him or gave him improper advice. Indeed, it is not even clear

that Plaintiff’s allegations against Matthews are related to his scoliosis – the only medical

                                                  8
condition identified in the Complaint – as the narrative portion of his argument regarding scoliosis

and back pain referenced only “nurses.”2        Even liberally construed, Plaintiff’s allegations

regarding Matthews’ medical care (or lack thereof) are insufficient to demonstrate either the

objective or the subjective component of medical deliberate indifference, and as such, are

insufficient to allow the Court to infer more than a mere possibility of misconduct by Matthews.

       Plaintiff’s allegations regarding Matthews’ “lack of concern” for inmates physical and

financial welfare are also insufficient to state any claim for relief under § 1983.3 “Not every

unpleasant experience a prisoner might endure while incarcerated constitutes cruel and unusual

punishment.” Ivey v. Wilson, 832 F.2d 950, 954-55 (6th Cir. 1987). Accordingly, federal court

have found that even verbal abuse and harassment that rises to the level of “shameful and utterly

unprofessional” does not rise to the level of a constitutional violation. See, e.g., Johnson v.

Unknown Dellatifa, 357 F.3d 539, 546 (6th Cir. 2004); Violett v. Reynolds, 76 F. App’x 24, 27

(6th Cir. 2003). Without any allegation that Matthews denied him any necessary medical care

based on his lack of availability to pay expenses or based upon any personal lack of concern for

inmate welfare, this allegation must be viewed as a claim for verbal harassment, which is not an


       2
          Plaintiff has not named any BCCX nurses as Defendants to this action. Even if he had,
however, the allegations against them – that Plaintiff made “requests” for a better mattress which
went unanswered – are too vague and conclusory to establish any medical deliberate indifference
or violation of the tenets of due process.
       3
         Despite liberal interpretation, the Court remains perplexed by Plaintiff’s allegations that
Matthews stated that Plaintiff and/or his family would be responsible for the payment of medical
expenses. Plaintiff does not allege that his prison account was improperly charged for services not
rendered or for amounts inappropriate for services rendered. Even if Plaintiff had so alleged,
claims related to the deprivation of personal property and inaccurate medical billing are governed
by Tennessee State law and are generally under the purview of Tennessee Claims Commission.
See Tenn. Code Ann. § 9-8-307, § 41-4-115. As such, any such claim would not be actionable
under § 1983. Parratt v. Taylor, 451 U.S. 527, 543-44 (1981), overruled in part on other grounds
by Daniels v. Williams, 474 U.S. 327, 330-31 (1986); Hudson v. Palmer, 468 U.S. 517, 533-36
(1984); see also Copeland v. Machulis, 57 F.3d 476, 479 (6th Cir. 1995).
                                                  9
actionable Eighth Amendment claim. Plaintiff has accordingly failed to set forth any plausible

claim for relief against Matthews in his individual capacity, and all claims against him will

accordingly be DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915(A).

               4.      Official Capacity Claims

       As discussed above, any arguable claims against Matthews, Ioky, or Swing in their official

capacities are to be treated as claims against municipality – in this case, Bedford County. See

Matthews, 35 F.3d at 1049. In order to succeed on a § 1983 claim premised on municipal liability,

a plaintiff must establish that: (1) his harm was caused by a constitutional violation; and (2) the

municipality itself was responsible for that violation, generally because of a policy, custom,

pattern, or practice of the municipal defendant that caused the Plaintiff’s constitutional injury. See,

e.g., Spears v. Ruth, 589 F.3d 249, 256 (6th Cir. 2009); Pembaur v. City of Cincinnati, 475 U.S.

469, 479 (1986); see also Okolo v. Metro. Gov’t of Nashville, 892 F. Supp. 2d 931, 941 (M.D.

Tenn. 2012); Monell, 436 U.S. at 691 (“[A] municipality cannot be held liable solely because it

employs a tortfeasor—or, in other words, a municipality cannot be held liable under § 1983 on a

respondeat superior theory.”).

       As discussed in detail above, Plaintiff has not pled facts sufficient to allege a viable claim

for a constitutional violation at the hands of any of the named defendants (or unnamed individuals)

referenced in the Complaint. Plaintiff also makes claims regarding conditions of confinement at

BCCX, including unsanitary conditions, unclean and uncomfortable sleeping conditions,

overcrowding, meals that do not meet baseline standards for caloric intake, lack of space for

physical exercise.    However, these claims are premised on general and conclusory factual

allegations which are simply insufficient to allow the Court to plausibly infer that the conditions



                                                  10
at BCCX are so grave, extreme, and uncivilized as to trigger the protections of the Eighth

Amendment.4

       However, even assuming that Plaintiff could establish that he suffered a constitutional

violation, Plaintiff’s Complaint does not contain allegations regarding any policies, customs,

patterns, or practices of Bedford County that caused Plaintiff’s alleged harms. Specifically, there

are no allegations that the County had any policy, custom, pattern, or practice of supporting or

ignoring the types of purported misconduct Plaintiff alleges against various individuals, including,

inter alia, failure to respond to his requests for a new mattress and failure to properly treat his

scoliosis and/or other unnamed medical conditions. Additionally, there are no allegations that the

County had any policy, custom, pattern, or practice of: (1) making inmates sleep on the ground

next to toilets; (2) providing food portions that violated nutrition and caloric intake guidelines; (3)

restricting space for or preventing inmates from engaging in physical exercise; or (4) creating or

allowing unsanitary and unsafe conditions through the facility. The Court cannot find, based on

the limited factual allegations set forth in the Complaint, that Plaintiff has sufficiently pled a claim

for municipal liability against Bedford County under § 1983; as such, any official capacity claims

must be DISMISSED pursuant to 28 U.S.C. § 1915.

IV.    CONCLUSION

       For these reasons, this action is hereby DISMISSED for failure to state a claim upon which

relief may be granted under § 1983 pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915(A). The



       4
          Additionally, Plaintiff’s conditions of confinement claims are, in large part, moot given
that he is no longer housed at BCCX. See, e.g., Henderson v. Martin, 73 F. App’x 115, 117 (6th
Cir. 2003); Moore v. Curtis, 68 F. App’x 561, 562 (6th Cir. 2003); Dellis v. Corr. Corp. of Am.,
257 F.3d 508, 510 n.1 (6th Cir. 2001) (citing Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir. 1996));
Miller v. Ghee, 22 F. App’x 388, 389 (6th Cir. 2001).

                                                  11
Court CERTIFIES that any appeal from this action would not be taken in good faith and would

be totally frivolous. See Rule 24 of the Federal Rules of Appellate Procedure.

       AN APPROPRIATE JUDGMENT ORDER WILL ENTER.




                                                        /s/ Harry S. Mattice, Jr._______
                                                       HARRY S. MATTICE, JR.
                                                    UNITED STATES DISTRICT JUDGE




                                               12
